DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 12/28/2020 has been entered and acknowledged by the Examiner.
Claims 1-13 are pending in the instant application.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.
Claim(s) 1, 3-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (US PG Pub. No. 2016/0265733).
Regarding Claim 1, Bauer discloses, at least in figures 1 -2, a motor-vehicle illumination device for generating a light distribution (title, headlight), comprising- an optical imaging system (1, ¶ [0118], lines 1 -2) and at least one light source (2,¶ [0120], line 1) assigned to the optical imaging system (1), wherein the optical imaging system (1) comprises a collimator (4, ¶ [0122], line 3 and ¶ [0055]), an incidence optical element (30, ¶ [0121], line 2)) and an emergence optical element (40, ¶ [0121], line 3) , wherein the collimator (4) is arranged between the at least one light source (2,) and the incidence optical element (30) and is set up configure to collimate light beams generated (it would do that) by the at least one light source (2) and to direct the

wherein a first optical axis is assigned to each micro-incidence optical element (31)(shown in figure 2b or 2d) , wherein all first optical axes run in the same direction (the figures show only one shape of element on each optical sheet, then their optical axes would run in the direction as shown in figure 2b or 2d, depending on the shape), which direction corresponds to the propagation direction of the collimated light beams(the left side of figures 2b and 2d show collimated light entering) , 
wherein the emergence optical element (40) has a plurality of micro-emergence optical elements (41, ¶ [0163], line 3) constructed integrally with one another(see fig. 1), wherein a second optical axis is assigned to each micro-emergence optical element (41), wherein all second optical axes run in the same direction (see figures 2), wherein each microincidence optical element (31) has a light incidence surface facing the collimated light beams (from 4) and a light emergence surface facing the emergence optical element (40), wherein all light emergence surfaces form a common surface (see figures) ,
 and wherein at least two differently constructed micro-incidence optical elements (31)(¶ [0027], free form lenses, see response to arguments below) are assigned to each micro-emergence optical element (40) in such a manner that light beams incident onto the at least two differently constructed micro- incidence optical elements (31)(free-form) and passing through these at least two differently constructed (free-form) micro-
Regarding Claim 3, Bauer discloses in figure 2b: wherein the incidence optical element (30) is set up configured to generate an intermediate image (at 50), which intermediate image is imaged by the emergence optical element (40) in front of the motor-vehicle illumination device - wherein the intermediate image is preferably located in front of (before) the emergence optical element (40)(shown).
Regarding Claim 4, Bauer discloses: wherein at least one first micro-incidence optical element (31) of the at least two differently constructed micro-incidence optical elements (31)(a free-form has at least 2 different constructions. Also figures 2b and 2d show different shapes for element (31)) assigned and/or corresponding to the microemergence optical element (40) is constructed in such a manner and corresponds and/or is assigned to the micro-emergence optical element (41) in such a manner that collimated light beams incident onto this at least one first micro-incidence optical element (31) propagate in the direction of an HV region of the light distribution after emergence from the micro-emergence optical element (40)(figure 2d, light beams 
Regarding Claim 5, Bauer discloses in figures 2a and 2b: wherein at least one first micro-incidence optical element (31) is constructed as a plano-convex lens (left side).
Regarding Claim 6, Bauer discloses in figure 2d: wherein at least one second micro-incidence optical element (31) of the at least two differently constructed microincidence optical elements (31)(has a different shape than in 2b) assigned and/or corresponding to the micro-emergence optical element (40) is constructed in such a manner and corresponds and/or is assigned to the micro-emergence optical element (40) in such a manner that collimated light beams (left of 31) incident onto this at least one second micro-incidence optical element (31) propagate in the direction outside of an HV region of the light distribution after emergence from the micro-emergence optical element (40)(¶ [0137], last 3 lines discloses that the light is scattered horizontally)..
Regarding Claim 7, Bauer discloses in figures 4: wherein the at least one second micro-incidence optical element (31) is constructed as a plano-concave lens (all 4 appear to be plano-convex) lenspiece.
Regarding Claim 8, Bauer discloses in paragraph [0027], wherein the light incidence (entry) surfaces are constructed as free-form surfaces.
Regarding Claim 9, Bauer disclose: a motor-vehicle headlamp (title) having at least one motor-vehicle illumination device, (micro-projection lighting module (title)).
Regarding Claim 10, Bauer discloses: a motor-vehicle headlamp (title), which is constructed as a motor- vehicle illumination device (micro-projection lighting module (title)).
Regarding Claim 11, Bauer discloses in the abstract, line 5) a motor vehicle having at least one motor-vehicle headlamp (line 2).
Regarding Claim 13, Bauer discloses in figure 2b: wherein the intermediate image (at 50) is located in front of (before) the emergence optical element (40).
................................................................................................----------------
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (733).
Regarding Claims 2 and 12, Bauer fails to disclose: wherein the at least two micro-incidence optical elements are arranged in an NxM micro-incidence-optical-element array, where N > 2 or M > 2.
However, applicant has not shown in the specification how providing such an array produces any novel or unexpected result or solves any known problem. In fact, applicant’s specification on page 3, paragraph 2 suggests that 2x2 is also acceptable. Furthermore, applicant has not provided any experimental data to indicate that other values are not also acceptable. Therefore, it would have been obvious to one .
Response to Arguments
Applicant’s arguments presented 12/28/2020 have been considered and are not persuasive. Applicant argues that the reference of Bauer does not disclose two or more micro-incidence optical elements being dedicated to each micro-emergence optical element, examiner disagrees. Figures 2 of Bauer show a one to one relationship between the incident element 31 and the emergence element 41, as applicant stated. However, as stated in paragraph [0027] of Bauer, the incidence optics (.i.e. .micro-entry of Bauer) can be free form optics which consist of 2 or more different optical elements with different structural components. Of course, the two or more different portions of the free-form lenses would produce two or more light beams.
Free-form lenses were recited by the examiner in the previous office action in claim 4 so applicant was given an opportunity to refute the use of free-form. Therefore, this office action is made final. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879